Title: From James Madison to the Senate, 15 February 1815
From: Madison, James
To: Senate


        
          February 15th 1815
        
        I have received from the American Commissioners, a Treaty of Peace and Amity, between His Britannic Majesty and the United States of America, signed by those Commissioners, and by the Commissioners of His Britannic Majesty, at Ghent on the 24th of December 1814. The termination of hostilities depends upon the time of the ratification of the Treaty by both parties. I lose no time, therefore, in submitting the Treaty to the Senate, for their advice and approbation.
        I transmit also a letter from the American Commissioners which accompanied the Treaty.
        
          James Madison
        
      